DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  “the one or more connections” in line 1 of claim 10 should be --the one or more connectors-- so as to be consistent with that in claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2,803,835 (hereinafter Summers).
Regarding claim 1, Summers discloses a diving pool (see Fig. 2) comprising a first tiered section (about 33, 35) extending to a first depth of the diving pool; a second tiered section (walls 61, 63 in Fig. 2) extending to a second depth of the diving pool that is deeper than the first depth; and a cover (43) configured to be releasably positioned within the diving pool at a depth of the diving pool to isolate a shallower portion of the diving pool above the cover from a deeper portion of the diving pool below the cover (see Fig. 32).

	Regarding claim 3, the cover is water permeable (see col. 3, lines 3-9).
	Regarding claim 4, the cover is releasably connected to the side using a hook (defined by spool 51 in Fig. 5) and loop (defined by 54 in Fig. 5) mechanism.
	Regarding claim 5, wherein the second tiered section has a smaller width or diameter than a width or diameter of the first tiered section (see Fig. 2).
	Regarding claim 6, wherein the first tiered section is above ground level (see 33 in Fig. 1) and the second tiered section is below ground level (see Fig. 1).
Regarding claim 7, wherein both the first tiered section (see 35 in Fig. 1) and the second tiered section are below ground level (see Fig. 1).
Regarding claim 10, wherein the one or more connections (48, 54, 58) include a locking mechanism (55) requiring a key or tool (49) to restrict release of a connection of the cover to the side of the diving pool (see col. 3, lines 18+).
	Regarding claim 11, wherein the cover is weighted or neutrally buoyant to facilitate placement of the cover at the depth (see col. 3, lines 3-27).
Regarding claim 15, the diving pool of claim 1, wherein the cover comprises two or more segments (44, 45) that are each configured to be selectively moveable between a non-deployed position (see Fig. 2, the position resting as the bottom 61, 63) and a deployed position (see Fig. 2, the position where 43 is pointing to); and the two or more segments are configured to collectively form a barrier between the shallower portion 
	Regarding claim 16, when released, the cover is capable of being completely disconnected from the diving pool and is completely removable from the diving pool when disconnected at 58 and 42.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of US 2014/0026312 (hereinafter Lignini).
	Regarding claims 8 and 9, Summers teaches a multi-tiered diving pool as discussed above except for a third tiered section and a fourth tiered section, wherein: the first depth is 33 feet from a water level; the second depth is 66 feet from the water level; the third tiered section extends to a depth of 99 feet from the water level; and the fourth tiered section extends to a depth of 130 feet from the water level, wherein: the first tiered section has a width or diameter of 100 feet or less; the second tiered section has a width or diameter of 72 feet or less; the third tiered section has a diameter or width of 56 feet or less; and the fourth tiered section has a diameter or width of 40 feet or less.  Lignini teaches an analogous diving pool (see Fig. 2) having four tier sections at various depths and widths. Therefore, it would have been obvious to one having 
Regarding claim 14, Summers teaches a multi-tiered diving pool as discussed above except for a third tiered section extending from the second depth to a third depth of the diving pool that is deeper than the second depth, the third tiered section having a width or diameter that is less than that of the second tiered section; and a fourth tiered section extending from the third depth to a fourth depth of the diving pool that is deeper .

Claim 12-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of US 3,026,538 (hereinafter Boyd).
Summers, as discussed above, teaches the cover as claimed except for the cover is configured to have an adjustable buoyancy to facilitate deployment of the cover at the depth and/or facilitate removal of the cover from the depth, wherein the cover includes a buoyancy element having a selectable buoyancy to select a buoyancy of the cover to facilitate deployment of the cover at the depth and/or facilitate removal of the cover from the depth.  Attention is directed to the Boyd reference which teaches an analogous pool having a cover (bottom wall 32) having a buoyancy element (inflatable .
	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of US 5,832,547 (hereinafter Burroughs).
Summers, as discussed above, teaches the cover as claimed except for the automatically deployment and securement as claimed, attention is directed to the
Burroughs reference which teaches an analogous pool having a cover 20 that being automatically deployed and secured within the pool to allow operation without human assistance and can be lifted rapidly. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the manual operating mechanism of Summers with an automatic mechanism as taught by Burroughs in order to allow the cover to be lifted rapidly without human assistance.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Boyd, as applied to claim 18 above, and further in view of Lignini.
Summers and Boyd teaches all of the claimed limitation as discussed above except for a third tiered section extending from the second depth to a third depth of the diving pool that is deeper than the second depth, the third tiered section having a third width less than the second width; and a fourth tiered section extending from the third depth to a fourth depth of the diving pool that is deeper than the third depth, the fourth tiered section having a fourth width less than the third width.  Lignini teaches an analogous diving pool (see Fig. 2) having four tier sections at various depths and widths. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make, the Summers pool, with four tier sections at various depths and widths as taught by Lignini so as to provide greater flexibility recreational pool with natural diving experience as one would experience if one were diving in a coral reef in an ocean (see para. [0004] of Lignini).  The combination would obviously yield a third tiered section extending from the second depth to a third depth of the diving pool that is deeper than the second depth, the third tiered section having a third width less than the second width; and a fourth tiered section extending from the third depth to a fourth depth of the diving pool that is deeper than the third depth, the fourth tiered section having a fourth width less than the third width.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,851,556. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the claims in U.S. Patent No. 10,851,556.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754